 Case 1:16-cv-00680-MN Document 50 Filed 04/09/19 Page 1 of 1 PageID #: 382



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 JEFFREY DEMOSS,                               )
                                               )
                       Plaintiff,              )
                                               )
              v.                               )   C.A. No. 16-680 (MN)
                                               )
 IRENE CHAPMAN-HAWKINS, in her                 )
 individual capacity, TERESA HARDEE, in        )
 her individual capacity, and HARRY L.         )
 WILLIAMS, in his individual capacity,         )
                                               )
                       Defendants.             )

                                           ORDER

             At Wilmington this 9th day of April 2019:

             For the reasons set forth in the Memorandum Opinion issued this date,

             IT IS HEREBY ORDERED that:

             1.        Defendants’ Objections to United States Chief Magistrate Judge Thynge’s

Report and Recommendation dated March 7, 2019 (D.I. 47) are OVERRULED.

             2.        The Report and Recommendation (D.I. 45) is ADOPTED.

             3.        Defendants’ Motion to Dismiss Plaintiff’s Third Amended Complaint

(D.I. 34) is DENIED.



                                                      The Honorable Maryellen Noreika
                                                      United States District Judge
